In a support proceeding, petitioner appeals, on the ground of inadequacy, from (1) an order of the Family Court, Westchester County, dated September 2, 1976, which, after a hearing, directed respondent to pay child support of $30 per week, per child, and (2) a further order of the same court, dated September 1, 1976, which awarded a counsel fee of $700. Order dated September 2, 1976 modified, on the facts, by increasing the award to $35 per week, per child. As so modified, said order affirmed, without costs or disbursements. Order dated September 1, 1976 affirmed, without costs or disbursements. The amount awarded for child support was inadequate under all of the circumstances in this case and should be increased to the extent indicated herein. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.